Case 6:19-cv-01854-WWB-GJK Document 31 Filed 03/09/20 Page 1 of 3 PageID 115



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

    WAGNER PHILEMOND,

           Plaintiff,

    v.                                                    Case No: 6:19-cv-1854-Orl-78GJK

    KUZAK ROOF MAINTENANCE, LLC and
    FRANK KUZAK,

           Defendants.


                                             ORDER

           On December 26, 2019, the Court ordered Plaintiff to, on or before January 13,

    2020, “show cause in writing why sanctions, including but not limited to dismissal of this

    case, should not be imposed for failure to comply with the Court’s FLSA Scheduling

    Order” (Doc. 23). To date, Plaintiff has not filed his answers to the Court’s interrogatories

    or shown cause why sanctions should not be imposed. Plaintiff was specifically warned

    that “[f]ailure to timely respond to this Amended Order to Show Cause will result in a

    report and recommendation that the case be dismissed without further warning.” (Id.). In

    view of Plaintiff’s noncompliance, on January 16, 2020, I recommended the case be

    dismissed (Doc. 24). That Report and Recommendation is pending.

           On January 17, 2020 Defendants sought an extension of the Scheduling Order

    deadlines because their lawyer was unable to get in touch with Plaintiff until January 16,

    2020 (Doc. 25, ¶¶ 2-3). I granted the motion and gave the parties until February 17, 2020

    to conduct their settlement conference and until March 9, 2020 to file their report on the

    settlement conference (Doc. 26). At that time, I reiterated my recommendation that the

    case be dismissed (Id.).
Case 6:19-cv-01854-WWB-GJK Document 31 Filed 03/09/20 Page 2 of 3 PageID 116



           On February 18, 2020 Defendants moved for a second enlargement of time to

    hold the settlement conference and report back to the Court (Doc. 27). As grounds,

    defense counsel stated that he was only able to get in touch with Plaintiff at the end of

    the day on February 17, 2020, which left insufficient time to comply with the Court’s Order

    (Doc. 27, ¶¶ 2-3). The motion was granted, and once again I recommended the case be

    dismissed for Plaintiff’s failure to obey Court Orders (Doc. 28).

           Now Defendants are back before the Court, asking for a third extension of time to

    hold the Court ordered settlement conference and report the outcome to the Court (Doc.

    30). This time, Defendants represent that an extension is required because their lawyer

    was unable to get-in-touch with pro se Plaintiff Wagner Philemond until the end of the

    business day on March 6, 2020, and consequently, it was not possible to complete the

    Court ordered good faith settlement conference by today, or file the parties report on

    settlement by March 30, 2020 (Id., ¶¶ 2-3).

           After due consideration, the Court is not persuaded that the Scheduling Order

    could not have been complied with originally or after the last two extensions.

    Consequently, Defendants’ Unopposed Motion to Extend FLSA Scheduling Order

    Deadlines (Doc. 30), is DENIED.

           Once again, the undersigned recommends that this case be dismissed based upon

    Plaintiff’s failure to comply with Court Orders.

           DONE and ORDERED in Orlando, Florida on March 9, 2020.




                                                  -2-
Case 6:19-cv-01854-WWB-GJK Document 31 Filed 03/09/20 Page 3 of 3 PageID 117



    Copies furnished to:

          Counsel of Record
          Unrepresented Parties




                                        -3-
